Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 2/12/2021.  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-20, 33-34, and 39-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparrow et al. (US 2014/0061958 in IDS).
Regarding claim 17, Sparrow teaches a method of treating an aqueous inlet stream containing dissolved salt, comprising: transporting the aqueous inlet stream and a gas stream through a humidifier/evaporative tower such that water is removed from the aqueous inlet stream to produce a concentrated stream enriched in the dissolved salt relative to the aqueous inlet stream (liquid exiting via 126); and precipitating at least a portion of the dissolved salt from the concentrated stream to produce a product stream containing less of the dissolved salt relative to the concentrated stream (Fig. 1 and [0046]-[0054]). 
Sparrow fails to explicitly teach that during operation, the superficial flow velocity of the gas stream through the humidifier is at least about 50 cm/second.  However, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.).  As such, it would have been obvious to modify the gas flow velocity to within the 
Regarding claims 18-19, Sparrow teaches that gas is air (abstract).
Regarding claim 20, Sparrow teaches that the method can be applied to seawater ([0002]).
Regarding claims 33-34, Sparrow teaches that pressure in the humidifier as approximately ambient atmospheric pressure ([0040] and [0110]), or it would have been obvious to modify the pressure as modifying the pressure can result in an increase or decrease of vapor capacity ([0110]).  As discussed in claim 17 above, as pressure is a recognized results effective variable, it would have been obvious to modify the pressure according to the fluid treated and the results desired. 
Regarding claim 39-42, Sparrow teaches that the water is removed from the precipitated salt to form a cake (filter belt 144) and that at least a portion of the water/aqueous product is recycled back to the humidifier (pump 152).
Regarding claims 43-44, Fig. 1 of Sparrow does not detail the humidifier being connected to a dehumidifier and thus meets the claim limitation. 
Regarding claim 45, it is noted that the claim merely states an effect of the air flow being above 50cm/sec. As discussed above, optimizing a known results effective variable such as air flow would have been obvious to one skilled in the art and the resulting effect of preventing quiescent zones would be expected due to the same method step being carried out as an inherent effect/feature need not be recognized at the time of invention (There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

Claim 35-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sparrow et al. (US 2014/0061958 in IDS) in view of Govindan et al. (US 2014/01367871).
Regarding claim 35, Sparrow teaches the method employs a humidifier/evaporation tower with a gas inlet, gas outlet, liquid inlet, and liquid outlet.  However, Sparrow fails to teach that the humidifier includes a first stage having a first liquid layer, a first vapor region and first bubble generator, and a second stage having a second liquid layer, a second vapor region and second bubble generator in communication with the first vapor region.  
Govindan teaches a multistage humidifier having a gas inlet, a gas outlet, a liquid inlet, a liquid outlet, a first stage having a first liquid layer, a first vapor region and first bubble generator, and a second stage having a second liquid layer, a second vapor region and second bubble generator in communication with the first vapor region (Figs. 1-3).  Such a design allows for multi-stage humidifying/treatment of the fluid being treated. As such, one skilled in the art would have found it obvious to use a known equivalent humidifying apparatus as taught in Govindan for the humidifying apparatus in Sparrow as it is a known equivalent, one skilled in the art would have a reasonable 
Regarding claim 36, as can be seen in Figs. 1-3, the humidifying apparatus can have at least three stages. 
Regarding claim 37, Govindan teaches that the bubble generator includes a sparger plate having a plurality of holes. 
Regarding claim 38, Govindan teaches a sparger plate but fails to specifically detail the hole size being 0.1-50mm. However, it is Examiner’s position that modifying the specific size of the holes would be an obvious change in size (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.), especially due to one skilled in the art immediately recognizing the size of the hole modifies the size of the air bubbles generated. Results effective variables can be optimized (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when .	 

Response to Arguments
Applicant’s arguments directed to the 112(b) rejection, filed 2/12/2021, have been fully considered and are persuasive.  The 112(b) rejection has been withdrawn. 
Applicant's arguments filed 2/12/2021 in regards to the 35 U.S.C. 103 rejection based on Sparrow have been fully considered but they are not persuasive.
Applicant argues that Sparrow and the rejection fail to consider preventing quiescent zones as motivation to optimize the air flow velocity. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant argues that Sparrow fails to provide a basis for the obvious to try rationale. Attention is directed to MPEP 2144.05 II (B), which clearly talks about routine optimization/obvious to try rationale being supported when the variable (gas flow rate) is a recognized result-effective variable (The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. As Sparrow clearly teaches that gas flow rate is a result-effective variable, it would have been obvious to try/perform routine optimization in order to optimize the evaporation rate.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777